IN THE COURT OF APPEALS OF IOWA

                                     No. 17-0024
                                 Filed April 19, 2017


IN THE INTEREST OF D.I. and A.I.,
Minor Children,

D.I., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Linn County, Barbara H. Liesveld,

District Associate Judge.



          A father appeals the termination of his parental rights. AFFIRMED.



          Michael M. Lindeman of Lindeman Law, Cedar Rapids, for appellant

father.

          Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

          Kimberly A. Opatz of Linn County Advocate, Cedar Rapids, guardian ad

litem for minor children.



          Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                              2


DOYLE, Judge.

          The father’s parental rights to his children, D.I. and A.I., were terminated

by the juvenile court pursuant to Iowa Code section 232.116(1)(f) and (l) (2016).1

On appeal, the father argues the State failed to prove subsection (4) under

section 232.116(1)(f), but he makes no argument the State failed to prove the

elements under paragraph (l). His failure to make any argument concerning

termination of his parental rights under section 232.116(1)(l) waives a challenge

to termination under this paragraph. See In re D.S., 563 N.W.2d 12, 15 (Iowa Ct.

App. 1997) (finding principles of res judicata barred a father who failed to appeal

a juvenile court order from raising the challenge on appeal); see also Hyler v.

Garner, 548 N.W.2d 864, 870 (Iowa 1996) (stating “our review is confined to

those propositions relied upon by the appellant for reversal on appeal”). We

need only find termination proper on one ground to affirm. See In re A.B., 815
N.W.2d 764, 774 (Iowa 2012). Accordingly, we affirm the termination of the

father’s parental rights under section 232.116(1)(l). In any event, the grounds for

termination under section 232.116(1)(f) were proved by clear and convincing

evidence.

          AFFIRMED.




1
    The mother’s parental rights were also terminated. She is not a party to this appeal.